224 So. 2d 364 (1969)
Eddie Lee REED, Appellant,
v.
STATE of Florida, Appellee.
No. 2097.
District Court of Appeal of Florida. Fourth District.
June 30, 1969.
Louis R. Bowen, Jr., Public Defender, and Joseph W. DuRocher, Special Asst. Public Defender, Orlando, for appellant.
Earl Faircloth, Atty. Gen., Tallahassee, and James M. Adams, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant raises two issues on this appeal from a judgment of conviction and sentence pursuant to a jury verdict of guilty for the crime of assault with intent to commit a crime against nature. We affirm.
First, the appellant maintains the trial court let photographs into evidence that were improperly authenticated and that these photographs tended more to confuse and prejudice the jury than serve any probative value. Broad discretion is granted the trial judge in the area of admissibility of photographs and will not be disturbed unless clearly abusive or patently in error. Dillen v. State, Fla.App. 1967, 202 So. 2d 904. See also 29 Am.Jur.2d 788. We find no reversible error on this issue.
*365 Second, appellant maintains that evidence of similar crimes recently committed were admitted into evidence solely to prejudice the jury as to appellant's character. It is well settled that relevant evidence of similar crimes committed within a reasonable space in time are admissible to show an intent, motive or pattern of criminalty. Williams v. State, Fla. 1959, 110 So. 2d 654; Hawkins v. State, Fla. 1968, 206 So. 2d 5. We find from the record the evidence admitted conformed with this rule. Accordingly, we affirm.
Affirmed.
WALDEN, C.J., and REED and OWEN, JJ., concur.